United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           June 8, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60554
                          Summary Calendar



EMMANUEL UGOCHUKWU ANYANWU,

                                     Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 267 783
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Emmanuel Ugochukwu Anyanwu (Anyanwu), a native and citizen

and Nigeria, petitions for review of the BIA’s decision

affirming, without opinion, the Immigration Judge’s (IJ) decision

that Anyanwu was not entitled to relief from deportation.

Anyanwu concedes that he falsely claimed United States

citizenship when attempting to enter the United States at Del

Rio, Texas.    He states that he cannot find issues for review, but


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60554
                                   -2-

he prevails upon this court to grant him relief from the order of

deportation.    We construe the Respondent’s motion for summary

affirmance as its brief.

     Although pro se briefs are liberally construed, arguments

must be briefed to be preserved.      See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).     Because Anyanwu has failed to

identify or brief any cognizable issue for this court’s review,

he has waived any argument of error in the IJ’s or BIA’s

decisions.     See id.   Accordingly, the petition for review is

DENIED.

     The respondent’s motion for summary affirmance is DENIED.

     PETITION FOR REVIEW DENIED; MOTION DENIED.